DETAILED ACTION
1.	This office action is in response to U.S. Patent Application No.: 17/585,443 filed on 1/26/2022 with effective filing date 6/24/2019. Claims 1-20 are pending.
Double Patenting
2.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims1-20 are rejected on ground of nonstatutory double patenting as being unpatentable overs claim 1-20 of US 11272200. Although the claims at issue are not identical, they are not patentably distinct from each other.
US 11272200
Current application
1. A method of video decoding, comprising: receiving a bit stream that includes coded information representing a bin of a syntax element for a current block in a picture, the bin of the syntax element indicating whether a local illumination compensation (LIC) process is applied to code the current block; determining whether there is at least one sub-block of top row sub-blocks or left column sub-blocks of the current block that meets one or more conditions for applying the LIC process, the one or more conditions being defined according to a coding characteristic of a region neighboring the current block; selecting, by processing circuitry, a context model from multiple candidate context models applicable to coding of the syntax element, according to a result of the determining whether there is the at least one sub-block that meets the one or more conditions; decoding, by the processing circuitry, the coded information according to the selected context model to obtain the bin of the syntax element; reconstructing the current block with the LIC process, in response to the bin indicating that the LIC process is applied to code the current block; and reconstructing the current block without the LIC process, in response to the bin indicating that the LIC process is not applied to code the current block.
1. A method of video encoding, comprising: receiving samples of a current block in a picture; performing encoding of the samples of the current block to obtain encoded data, determining whether there is at least one sub-block of top row sub-blocks or left column sub-blocks of the current block that meets one or more conditions for applying a local illumination compensation (LIC) process, the one or more conditions being defined according to a coding characteristic of a region neighboring the current block; selecting, by processing circuitry of an encoding apparatus, a context model from multiple candidate context models according to a determination result of whether there is the at least one sub-block that meets the one or more conditions, the candidate context models being applicable to coding a syntax element indicating whether the LIC process is applied to the encoding of the samples of the current block; encoding, by the processing circuitry of the encoding apparatus, a bin of the syntax element according to the selected context model to obtain coded information; and generating a coded video bitstream, the coded video bitstream including the encoded data and the coded information.
8. An apparatus, comprising: processing circuitry configured to: receive a bit stream that includes coded information representing a bin of a syntax element for a current block in a picture, the bin of the syntax element indicating whether a local illumination compensation (LIC) process is applied to code the current block; determine whether there is at least one sub-block of top row sub-blocks or left column sub-blocks of the current block that meets one or more conditions for applying the LIC process, the one or more conditions being defined according to a coding characteristic of a region neighboring the current block; select a context model from multiple candidate context models applicable to coding of the syntax element, according to a result of the determining whether there is the at least one sub-block that meets the one or more conditions; decode the coded information according to the selected context model to obtain the bin of the syntax element; reconstruct the current block with the LIC process, in response to the bin indicating that the LIC process is applied to code the current block; and reconstruct the current block without the LIC process, in response to the bin indicating that the LIC process is not applied to code the current block.
8. An apparatus for video encoding, comprising: processing circuitry configured to: receive samples of a current block in a picture; perform encoding of the samples of the current block to obtain encoded data, determine whether there is at least one sub-block of top row sub-blocks or left column sub-blocks of the current block that meets one or more conditions for applying a local illumination compensation (LIC) process, the one or more conditions being defined according to a coding characteristic of a region neighboring the current block; select a context model from multiple candidate context models according to a determination result of whether there is the at least one sub-block that meets the one or more conditions, the candidate context models being applicable to coding a syntax element indicating whether the LIC process is applied to the encoding of the samples of the current block; encode a bin of the syntax element according to the selected context model to obtain coded information; and generate a coded video bitstream, the coded video bitstream including the encoded data and the coded information.	
15. A non-transitory computer-readable medium storing instructions which when executed by a computer for video decoding cause the computer to perform: receiving a bit stream that includes coded information representing a bin of a syntax element for a current block in a picture, the bin of the syntax element indicating whether a local illumination compensation (LIC) process is applied to code the current block; determining whether there is at least one sub-block of top row sub-blocks or left column sub-blocks of the current block that meets one or more conditions for applying the LIC process, the one or more conditions being defined according to a coding characteristic of a region neighboring the current block; selecting a context model from multiple candidate context models applicable to coding of the syntax element, according to a result of the determining whether there is the at least one sub-block that meets the one or more conditions; decoding the coded information according to the selected context model to obtain the bin of the syntax element; reconstructing the current block with the LIC process, in response to the bin indicating that the LIC process is applied to code the current block; and reconstructing the current block without the LIC process, in response to the bin indicating that the LIC process is not applied to code the current block.
15. A non-transitory computer-readable medium storing instructions which when executed by a computer cause the computer to perform: receiving samples of a current block in a picture; performing encoding of the samples of the current block to obtain encoded data, determining whether there is at least one sub-block of top row sub-blocks or left column sub-blocks of the current block that meets one or more conditions for applying a local illumination compensation (LIC) process, the one or more conditions being defined according to a coding characteristic of a region neighboring the current block; selecting a context model from multiple candidate context models according to a determination result of whether there is the at least one sub-block that meets the one or more conditions, the candidate context models being applicable to coding a syntax element indicating whether the LIC process is applied to the encoding of the samples of the current block; encoding a bin of the syntax element according to the selected context model to obtain coded information; and generating a coded video bitstream, the coded video bitstream including the encoded data and the coded information.



Allowable Subject Matter
The prior art of record in particular, Yu et al. US 2019/0313104 A1 in view of Rusanovskyy et al. US 2020/0252653 A1 does not disclose, with respect to claim 1, selecting, by processing circuitry of an encoding apparatus, a context model from multiple candidate context models according to a determination result of whether there is the at least one sub-block that meets the one or more conditions, the candidate context models being applicable to coding a syntax element indicating whether the LIC process is applied to the encoding of the samples of the current block; encoding, by the processing circuitry of the encoding apparatus, a bin of the syntax element according to the selected context model to obtain coded information as claimed.  
Rather, Yu et al. discloses the method involves receiving information regarding a coding unit. The process is performed to determine whether more than one local illumination compensation value is appropriate for use in encoding the coding unit. The values associated with local illumination compensation values are established. The coding unit is encoded. The encoded coding unit is provided with information related to the local illumination compensation values. 
 Similarly, Rusanovskyy et al. discloses the method involves generating filtered samples by applying an interpolation filter and a second filter from a group of an adaptive filter, a transform domain filter, a scaler, or a local illumination compensation (LIC). The residual data based on the filtered samples, or reconstructed samples based on the filtered samples are generated. The video data is coded based on the residual data or the reconstructed samples.
The same reasoning applies to claims 8 & 15  mutatis mutandis.  




Conclusion
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRFAN HABIB whose telephone number is (571)270-7325. The examiner can normally be reached Mon-Th 9AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on 5712722988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Irfan Habib/               Examiner, Art Unit 2485